               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

CHARLES WAGGONER,                            )
                                             )
                            Plaintiff,       )
                                             )
              vs.                            )          No. CIV-19-431-C
                                             )
MR. BYRD, et al.,                            )
                                             )
                            Defendants.      )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff brought the present action pursuant to 42 U.S.C. § 1983, seeking

recompense for alleged violations of his constitutional rights.       Consistent with the

provisions of 28 U.S.C. § 636(b)(1)(B), this action was referred to United States Magistrate

Judge Suzanne Mitchell.       Judge Mitchell entered a Report and Recommendation

(“R&R”) on May 15, 2019, to which Plaintiff has timely objected.

       The facts and law are accurately set out in the Magistrate Judge’s R&R and there is

no purpose to be served in repeating them yet again. As Judge Mitchell noted, due to his

repeated filings, Plaintiff has accumulated three “strikes” as set forth in 28 U.S.C.

§ 1915(g). Accordingly, Plaintiff is not permitted to proceed in forma pauperis unless he

shows that he faces an “imminent danger of serious physical injury.”             28 U.S.C.

§ 1915(g).   Nothing in Plaintiff’s pleadings presented before Judge Mitchell nor his

Objection to the R&R make that showing.

       Accordingly, the Court adopts, in its entirety, the Report and Recommendation of

the Magistrate Judge (Dkt. No. 6). Plaintiff’s Application for Leave to Proceed in Forma
Pauperis (Dkt. No. 2) is DENIED. Plaintiff must pay the $400.00 filing fee within 21

days of the date of this Order or this action will be dismissed. Plaintiff’s Motion to

Amend (Dkt. No. 8) is DENIED.

      IT IS SO ORDERED this 11th day of June, 2019.




                                          2
